        Case 1:15-cv-00215-MAB Document 272         Filed 03/29/19     Page 1 of 1



                 UNITED STATES COURT OF INTERNATIONAL TRADE



 UNITED STATES,

         Plaintiff,
                                             Before: Mark A. Barnett, Judge
 v.
                                             Court No. 15-00215
 UNIVAR USA, INC.

         Defendant.



                                        ORDER

       Upon receipt of the parties’ representation that they have reached an agreement

to settle this matter, it is hereby

       ORDERED that Docket Entry, ECF No. 210, setting the jury trial for April 1, 2019

and all other briefing and trial deadlines and requirements are hereby VACATED.


                                                           /s/       Mark A. Barnett
                                                                      Judge

Dated: March 29, 2019
      New York, New York
